Case: 4:16-cv-00180-CDP Doc. #: 112 Filed: 02/21/19 Page: 1 of 1 PageID #: 2142



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )      Case No. 4:16 CV 180 CDP
                                            )
THE CITY OF FERGUSON,                       )
                                            )
      Defendant.                            )
                                            )

                                     ORDER

      IT IS HEREBY ORDERED that there will be a quarterly status hearing on

Wednesday, April 3, 2019 at 10:00 a.m. in Courtroom 14-South to provide the

parties and the Monitor with an opportunity to update the Court on the status of

implementation of the Consent Decree. The hearing will be held in open court and

the public is welcome to attend, but only the parties and the Monitor will make

presentations or comments at the hearing.




                                         _______________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE
Dated this 21st day of February, 2019.
